Citation Nr: 0617184	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back syndrome, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1998 to 
December 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted a 20 percent disability evaluation 
for the veteran's service connected mechanical low back 
syndrome.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in April 2005.  A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

There is no evidence that the veteran's low back disability 
results in severe loss of range of motion of the lumbar 
spine; forward flexion of the thoracolumbar spine limited to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; or 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
mechanical low back syndrome have not been demonstrated.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002) Diagnostic Codes 5237, 
5242 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in November 2001 and October 2002, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for an increased disability rating, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for a higher 
disability evaluation.  The November 2001 and October 2002 
letters therefore provided notice of the first three elements 
that were discussed above.  

The RO's 2001 and 2002 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  The 
October 2002 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  He was twice told 
that it was his responsibility to submit the evidence 
necessary to support his claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  VCCA-complying notice was provided prior to the 
initial adjudication of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the veteran's claim for an increased rating was made 
effective to the date of claim and the Board is denying any 
additional increase, as discussed herein, there is no 
potential effective date issue that would warrant additional 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Treatment records have been obtained from Singing River 
Hospital.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  Indeed, he specifically indicated at his 
April 2005 personal hearing that he did not receive regular 
care for his back disability through VA or a non-VA health 
care provider.  The veteran was afforded VA examinations in 
December 2001 and March 2003 for the purpose of determining 
the nature and severity of his low back disability.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



Increased Rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant.  The Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for mechanical low back pain syndrome was 
granted in March 2000.  A 10 percent evaluation was assigned 
under Diagnostic Code 5295.  That rating remained in effect 
until the veteran filed his claim for an increased rating in 
October 2001.  In January 2002, the RO granted a 20 percent 
disability rating for the veteran's low back disability.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  There is also no 
evidence that the veteran's lumbar spine disability has 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his December 
2001 VA examination, the veteran demonstrated forward flexion 
to 70 degrees, backward extension to 20 degrees, right 
lateral flexion to 30 degrees, and left lateral flexion to 20 
degrees.  Similarly, when he was examined in March 2003, the 
veteran demonstrated forward flexion to 65 degrees, backward 
extension to 25 degrees, lateral flexion to 30 degrees 
bilaterally.  Pain on motion was reported at both 
examinations.  Records received from Singing River Hospital 
make no reference to ranges of motion of the spine.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, an inability to bend or lift repetitively, and 
chronic pain.  However, the question of whether the veteran 
would experience any additional functional loss was addressed 
in the December 2001 and March 2003 examination reports.  In 
both instances, the examiner stated that pain on range of 
motion testing was observed, and the pain could limit 
functional ability during flare up or increased use.  
Nevertheless, it was observed that it was "not feasible" to 
attempt to quantify the loss in terms of actual additional 
loss because such an estimate could not be made with any 
medical certainty.  The veteran's complaints and the 
aforementioned additional loss of motion were considered when 
the veteran was granted the 20 percent rating for his low 
back disorder.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 therefore does not provide a basis for a rating higher 
than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the March 2003 examination indicated that the 
veteran moved with a satisfactory gait pattern, and he was 
able to stand erect.  There was only a "slight suggestion" 
of a left lumbar curve with some fullness in the right 
paravertebral region.  Further, although he had tenderness to 
palpation of the low back, there was no visible or palpable 
muscle spasm noted.  

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The March 2003 examination specifically 
indicated that there was no evidence of radicular pain in 
either lower extremity.  There were no focal strength 
deficits.  Reflexes and sensation to light touch were intact.  
The veteran denied any bowel or bladder problems.  X-rays of 
the space were essentially normal, to include the disc 
spaces.  Similar negative findings were made in the December 
2001 VA examination as well as the reports received from 
Singing River Hospital.  A disability evaluation under the 
criteria for intervertebral disc syndrome would therefore be 
inappropriate.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the veteran's service-connected mechanical low back 
syndrome.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased evaluation for mechanical low 
back syndrome is denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


